DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claim(s) 1-4, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomori et al (US 2018/0204728)
    Oomori discloses an etching method comprising:
   preparing an oxidizing gas comprises COCl 2 gas/a compound in a processing space in which a substrate 4/an etching target is accommodated, the compound includes carbon (C), chlorine (Cl) ( page 3, para 0032, 0042, page 4, para 0046)
 etching the etching target with a mask film 3 formed thereon ( page 3, para 0032), under an environment where the oxidizing gas/compound exists ( page 2, para 0022, page 3, para 0042)
 wherein the etching the etching target includes etching the substrate 4/etching target under an environment where hydrogen (H) and fluorine (F) exist when the etching target contains silicon nitride (SiN) ( page 1, para 0016, page 4, para 0044, 0052), 

 Regarding claim 2, Oomori discloses that the substrate 4/etching target is etched in the processing space filled with a processing gas that contains the oxidizing gas/compound ( page 4, para 0044, 0046)
Regarding claim 3, Oomori discloses preparing an oxidizing gas comprises COCl 2 / a compound ( page 3, para 0032, 0042, page 4, para 0046), which reads on the compound has a covalent bond between the carbon and the halogen element 
Regarding claim 4, Oomori discloses preparing an oxidizing gas comprises COCl 2 / a compound ( page 3, para 0032, 0042, page 4, para 0046), which reads on wherein the compound is a carbon halide containing chlorine (Cl)
Regarding claim 11, Oomori discloses that a temperature of the substrate/etching target is preferably 50 °C or lower ( page 4, para 0048), which reads on wherein a temperature of the etching target is lower than 100 °C/higher than a temperature at which a reaction product containing silicon is volatilized
Regarding claim 13, Oomori discloses that the substrate 4/etching target contains silicone nitride (SiN) and silicon dioxide (SiO2) ( page 3, para 0032)

Claim(s) 1-4, 5-6, 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (US 2016/0056050)
    Kong discloses an etching method comprising:
4F 6 gas/CHCl 3 gas/a compound in a processing space in which a substrate 400/an etching target is accommodated, the compound includes carbon (C)/chlorine (Cl) ( page 4, para 0041, page 5, para 0049-0050)
 etching the substrate/etching target with a mask film 408 formed thereon (page 5, para 0047-0048), under an environment where the process gases/compound exists (page 5, para 0049-0051 ), wherein the etching the etching target includes etching the substrate 400/etching target under an environment where hydrogen (H) and fluorine (F) exist when the etching target contains silicon nitride (SiN) ( page 5, para 0046, 0051-0052), 
 etching the substrate 400/etching target under an environment where nitrogen (N), hydrogen (H), and fluorine (F) exist when the etching target contains silicon (Si) ( page 4, para 0045, 0046, page 5, para 0051-0052)
Regarding claim 2, Kong discloses that the substrate 400/etching target is etched in the processing space filled with a processing gas that contains the process gas /compound ( page 5, para 0049-0051)
Regarding claim 3, Kong discloses preparing a process gas includes fluorine-containing gas/chlorine-containing gas comprises C 4F 6 gas/CHCl 3 gas/a compound ( page 4, para 0041, page 5, para 0049-0050), which reads on the compound has a covalent bond between the carbon and the halogen element 
Regarding claim 4, Kong discloses preparing a process gas includes chlorine-containing gas comprises CHCl 3 gas/a compound ( page 4, para 0041, page 5, para 0049-0050), which reads on wherein the compound is a carbon halide containing chlorine (Cl)

Regarding claim 6, Kong discloses that a temperature of the substrate/etching target is about 60 °C ( page 6, para 0059), which reads on wherein a temperature of the etching target is lower than 100 °C/higher than a temperature at which a reaction product containing silicon is volatilized
Regarding claim 10, Kong discloses that the etching target is disposed between a pair of electrodes 230, 280, a first radio-frequency power 241 for generating plasma in the processing space and a second radio-frequency power 284 for accelerating the plasma are applied to the pair of electrodes, and the etching target is etched by the plasma (page 3, para 0035-0036, figs. 2-3)
Regarding claim 11, Kong discloses that a temperature of the substrate/etching target is about 60 °C ( page 6, para 0059), which reads on wherein a temperature of the etching target is lower than 100 °C/higher than a temperature at which a reaction product containing silicon is volatilized
Regarding claim 13, Kong discloses that the substrate 400/etching target contains silicone  nitride (SiN) and silicon dioxide ( SiO2) ( page 4, para 0044)

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomori et al (US 2018/0204728)
   Oomori discloses an etching apparatus (see abstract, fig. 3) comprising:
 a chamber having a processing space where an etching target is etched ( page 5, para 0060, fig. 3); 
  a gas source configured to supply a processing gas containing COCl 2 gas/a compound in  to the processing space, wherein the compound includes chlorine/one halogen element
 (page 3, para 0032, 0042, page 4, para 0046)

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (US 2016/0056050)
     Kong discloses an etching apparatus (see abstract, fig. 2) comprising:
 a chamber 200 having a processing space where an etching target is etched ( page 2, para 0023-0024, fig. 2); 
  a gas source 258 configured to supply a processing gas containing CHCl 3 gas/a compound in  to the processing space, wherein the compound includes chlorine/one halogen element
 (page 3, para 0027)

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 2006/0191555)
     Yoshida discloses an etching apparatus (see abstract, fig. 1) comprising:

  a gas source 5 configured to supply a processing gas containing CH 2Cl 2 gas/ CH 3Br gas/a compound in  to the processing space, wherein the compound includes chlorine/bromine/one halogen element (page 2, para 0029, page 6, para 0045-0046)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomori et al (US 2018/0204728) as applied to claims 1-4, 11, 13 above and further in view of Kong et al (US 2016/0056050) 
  The features of claims 1, 4 are set forth above in paragraph 4. Regarding claim 5, although Oomori discloses that the etching target is disposed between a pair of electrodes 14, 15 and etching target is etched by the plasma (page 5, para 0060, fig. 3), Oomori fails to disclose 
 a first radio-frequency power for generating plasma in the processing space and a second radio-frequency power for accelerating the plasma are applied to the pair of electrodes
  Kong discloses an etching method wherein an etching target is disposed between a pair of electrodes 230, 280, a first radio-frequency power 241 for generating plasma in the processing 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oomori’s plasma etching method by applying a first radio-frequency power for generating plasma in the processing space and a second radio-frequency power for accelerating the plasma to the pair of electrodes to extent the trajectory of reactive species generated in the plasma, thus pulling reactive species down to a bottom of the film stack , so as to successfully form features with high aspect ratios in the film stack as taught in Kong ( page 2, para 0022)
  
Claims 7-9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al (US 2016/0056050) as applied to claim(s) 1-4, 5-6, 10-11, 13 above and further in view of Wada (US 9,847,231)
    The features of claims 1, 6 are set forth in paragraph 5 above. Unlike the instant claimed inventions as per claims 7, 12, Kong fails to disclose the limitation of wherein the reaction product is silicon halide
   Wada discloses a plasma etching method employing fluorocarbon gas and fluorine gas, the etching produces SF radicals/silicon halide reaction product (col 9, lines 41-67)
  Since Kong is concerned with a plasma etching step employing fluorocarbon gases and fluorine gases (page 5, para 0052), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed Kong’s plasma etching step 
 Regarding claim 8, the modified reference of Kong would have disclosed that the substrate 400/etching target contains silicone nitride (SiN) and silicon dioxide ( SiO2) ( page 4, para 0044)
 Regarding claims 9, 14, the modified reference of Kong would have disclosed that the substrate 400/etching target is formed by stacking a plurality of silicon nitride layers containing silicon nitride (SiN) and a plurality of silicon oxide film layers containing silicon dioxide (SiO 2) ( page 5, para 0046)

Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAN VINH/Primary Examiner, Art Unit 1713